In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________
                      No. 02-20-00199-CV
                 ___________________________

PRINCESS EAGLIN, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
       ESTATE OF STARR BRUNSON, DECEASED, Appellant

                                  V.

             JONATHAN PURCELL, M.D., Appellee



             On Appeal from the 462nd District Court
                     Denton County, Texas
                  Trial Court No. 17-1529-442


            Before Sudderth, C.J.; Birdwell and Bassel, JJ.
             Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

      Appellant Princess Eaglin, acting on her own behalf and on behalf of Starr

Brunson’s estate, appeals from the trial court’s summary-judgment order that

dismissed her suit against Starr’s emergency physician, appellee Dr. Jonathan Purcell.

Eaglin asserts that the trial court abused its discretion by sustaining Purcell’s

objections to her proffered summary-judgment evidence and therefore erred by

granting summary judgment because she had raised genuine issues of material fact.

We conclude that even assuming Eaglin’s proffered summary-judgment evidence was

competent and should have been considered by the trial court, Eaglin’s proffered

evidence failed to raise a genuine issue of material fact regarding causation.

Accordingly, we affirm the trial court’s summary judgment.

                                 I. BACKGROUND

                             A. FACTUAL BACKGROUND

      On March 28, 2015, at approximately 3:00 a.m., seven-year-old Starr woke her

mother, Eaglin, and told her that she could not breathe. Starr had a history of

juvenile asthma;1 thus, Eaglin gave her a nebulizer treatment and brought her to a

nearby hospital’s emergency department at 3:48 a.m. Starr presented in respiratory

distress with an elevated respiratory rate, wheezing, and an elevated heart rate. Purcell

examined Starr and determined she was having a mild asthma attack. Starr told

Purcell that she felt like she was having a heart attack. Purcell ordered breathing

      1
       Starr was taken to the hospital monthly for her asthma.

                                           2
treatments, a dose of steroids, and a chest x-ray to rule out pneumonia. About one

hour after Starr received the medications, Purcell determined that the medications had

worked, that Starr was breathing comfortably (she was not tachypneic), and that she

was ready for discharge:

      [Starr] was okay to go home. . . . She was smiling. She was breathing
      comfortably. She had come in with mild accessory muscle use that had
      resolved. Her respiratory rate had been 36. When she left, it was 18.
      Her heart rate had come down despite getting a medicine that raises her
      heart rate, which shows you that she’s more comfortable in general.
      And so everything led [Purcell] to believe that she . . . was already stable
      for discharge and that she would only continue to get better, and
      [Purcell] didn’t think at all that she would ever come back that day.

At approximately 5:30 a.m., Starr was discharged with instructions to take the steroid

for five days, continue the breathing treatments every eight hours, and use her rescue

inhaler every six hours as needed.

      Eaglin “immediately” dropped off Starr’s prescriptions at a pharmacy next door

to the hospital, and she and Starr returned home where they slept until approximately

1:00 p.m.—for about six hours. When they woke up, Eaglin drove Starr to get the

prescriptions. Starr began to complain that her chest hurt, started vomiting, and

became decreasingly responsive. Eaglin pulled the car over, determined that Starr had

no pulse, and performed chest compressions for five to ten minutes. Starr was rushed

to the hospital in pulseless asystole and was diagnosed with status asthmaticus—a

severe asthma exacerbation. She died three days later from an anoxic brain injury

after having suffered a cardiopulmonary arrest and acute respiratory failure. Starr’s


                                           3
death certificate listed the immediate cause of her death as status asthmaticus; the

certificate also listed hypoxic ischemic encephalopathy as a condition leading to the

immediate cause of death.

                               B. PROCEDURAL BACKGROUND

         On February 23, 2017, Eaglin filed a medical-malpractice suit against Purcell

and claimed that he had breached the applicable standard of care by prematurely

discharging Starr and by failing to recognize the severity of Starr’s initial asthma

exacerbation. Eaglin served Purcell with the expert report and curriculum vitae of Dr.

Brian Camazine who opined that Purcell’s actions had breached the standard of care,

which proximately caused Eaglin’s damages: “The result of Dr. Purcell’s failure to

appreciate Starr’s severe exacerbation and need for further admission and treatment

directly contributed to the cardiac event that caused Starr’s death.” See Tex. Civ. Prac.

& Rem. Code Ann. § 74.351(a). On August 2, Purcell objected to the adequacy of

Camazine’s qualifications and of his report, pointing to his failure to provide a causal

link between Purcell’s actions in the emergency department and her death three days

later:

         Camazine [failed to] provide a chain of causation that adequately
         describes the asthma exacerbation on the morning of the 28th, how and
         why [Starr’s] symptoms several hours after discharge stemmed from the
         same exacerbation rather than a new exacerbation, the progression of
         her respiratory symptoms to eventual anoxic brain death[,] and how Dr.
         Purcell’s actions were a substantial factor in the progression.

See id. § 74.351(l), (r)(6).


                                           4
      The trial court apparently never ruled on Purcell’s objection, and the parties

began conducting discovery in earnest. On August 23, 2019, two years after Purcell

had objected to Camazine’s report and ten days before Camazine’s scheduled

deposition, Purcell filed a motion for a traditional or no-evidence summary judgment.

See Tex. R. Civ. P. 166a(b)–(c), (i). In his traditional motion, Purcell argued that

Eaglin had not raised a material fact issue that Purcell had acted with willful and

wanton negligence as required for the provision of emergency medical care. See Tex.

Civ. Prac. & Rem. Code Ann. § 74.153(a). Purcell’s no-evidence motion was based on

his argument that Eaglin had produced no evidence “to support a breach of an

applicable duty, causation, and/or the objective element of wil[l]ful and wanton

negligence.”   Purcell notified Eaglin that the motion would be submitted on

September 20, 2019, without an oral hearing.

      Eaglin timely responded to the motion and argued that Purcell had not been

providing emergency medical care at the time of discharge and that even if the willful-

and-wanton standard applied, she had raised more than a scintilla of evidence of

causation and of the subjective and objective elements of gross negligence. She

attached Camazine’s “supplemented” expert report2 as summary-judgment evidence

and heavily relied on it in her response. Eaglin additionally relied on her statement of

the general substance of Camazine’s opinion included in her expert-witness


      2
       Eaglin asserted that Camazine’s report had been previously amended before
the supplemented version, but our record does not contain an amended report.

                                           5
designation, which Purcell had attached to his summary-judgment motion. See Tex. R.

Civ. P. 195.2, 195.5(a) (formerly Rule 194.2(f)). Eaglin also attached to her response

her deposition testimony, Starr’s unauthenticated hospital records, and Starr’s death

certificate.

       On September 17, three days before the summary-judgment submission date,

Purcell filed a reply in support of his summary-judgment motion and argued that

Camazine’s supplemented report was incompetent summary-judgment evidence

because it was unsworn and conclusory. That same day, Purcell also filed separate

objections to Camazine’s supplemented report on the same bases asserted in his

summary-judgment reply and moved to strike the report under Rule 166a(f). Tex. R.

Civ. P. 166a(f).    Purcell additionally objected to the hospital records, the death

certificate, and any evidentiary use of Eaglin’s expert-witness designation. See Tex. R.

Civ. P. 193.6(a); Tex. R. Evid. 802, 902(10). Eaglin did not respond to the objections

or to the motion.

       The summary-judgment motion and Purcell’s objections and motion to strike

regarding Camazine’s report languished.        On March 5, 2020, Purcell’s counsel

contacted the court coordinator and reported to Eaglin’s counsel that “it does not

appear that we are going to have a ruling any time soon.” However, on March 16, the

trial court sustained Purcell’s objections to Camazine’s supplemented report on the

basis that it was neither sworn nor supported by a sworn affidavit or declaration. The

trial court also sustained Purcell’s evidentiary objection to the medical records but

                                           6
overruled the rest of the objections. The supplemented report and the medical

records were stricken. That same day, the trial court granted Purcell’s summary-

judgment motion without specifying the grounds upon which its order was based.

      In her motion for new trial, Eaglin argued that the COVID-19 pandemic

should have suspended the trial court’s consideration of Purcell’s motion and

objections, especially because Eaglin’s counsel was in quarantine when the trial court

sustained some of Purcell’s objections and granted summary judgment. Eaglin also

requested a continuance to amend her summary-judgment evidence. The trial court

denied the motion for new trial.

      Now on appeal, Eaglin argues that she was not required to raise a fact issue on

willful and wanton negligence and that, even if she were, she met that burden. She

also asserts that summary-judgment was improper because she was not given an

opportunity to address any deficiencies in Camazine’s report before the summary

judgment was granted, partially relying on the COVID-19 pandemic to excuse her

failure to amend. Finally, she argues that genuine issues of material fact precluded the

trial court’s summary judgment.

                                   II. CAUSATION

          A. EAGLIN FAIRLY PRESENTED A CHALLENGE TO CAUSATION

      Purcell argues that Eaglin has waived any challenge to the trial court’s summary

judgment because she fails to raise on appeal all grounds upon which the judgment

could have been based. He specifically points to Eaglin’s failure to bring a general

                                           7
appellate point challenging the summary judgment as a whole and to Eaglin’s

subsequent failure to specifically argue, contrary to Purcell’s summary-judgment

argument, that she had raised genuine issues of material fact regarding causation.

      We recognize that there are two general ways to challenge a summary judgment

on appeal: (1) list as a separate issue each ground that the movant failed to establish as

a matter of law and upon which the trial court might have based its judgment or (2)

raise one broad issue challenging the summary judgment as a whole—a Malooly

issue—and then brief all possible grounds upon which the judgment could have been

based. See Malooly Bros. v. Napier, 461 S.W.2d 119, 121 (Tex. 1970). Purcell contends

that because none of Eaglin’s stated appellate issues plainly state that the trial court

erred by granting summary judgment and because none specifically attacks causation,

we should affirm the judgment on this unchallenged ground.

      Clearly, Eaglin does not assert a typical Malooly issue. She frames her appeal in

terms of three specific issues: (1) whether a willful-and-wanton standard applies to

medical treatment provided after a patient is stabilized, (2) whether a fact issue

precluded summary judgment even if the willful-and-wanton standard applied, and (3)

whether the trial court should have given her until after the pandemic passed to cure

any form defects in Camazine’s report and should have made its ruling on the

objections “clear.” But the substance of Eaglin’s brief goes beyond her articulation of

these three narrow issues. In her substantive briefing of her first issue, Eaglin stresses

that she has consistently alleged that Purcell’s actions were a producing cause of

                                            8
Starr’s death and argues that Camazine’s supplemented report “certainly created a fact

issue for the jury as to whether Dr. Purcell created the emergency that caused Starr’s

death.”

       Although Eaglin’s statement of her first issue is framed in specific language that

would seem to omit a causation argument, the substance of her briefing fairly includes

this subsidiary question. See Tex. R. App. P. 38.1(f); St. John Missionary Baptist Church v.

Flakes, 595 S.W.3d 211, 215 (Tex. 2020) (per curiam); Anderson v. Durant, 550 S.W.3d

605, 617 (Tex. 2018). Because Eaglin fairly included a causation argument in her

briefing, she has preserved this summary-judgment ground for our review.                 See

Cincinnati Life Ins. Co. v. Cates, 927 S.W.2d 623, 626 (Tex. 1996). We see no reason

here to find Eaglin’s causation argument waived merely because Eaglin’s stated issue

is not phrased as a standard Malooly issue. See, e.g., St. John, 595 S.W.3d at 215; Hagberg

v. City of Pasadena, 224 S.W.3d 477, 481 (Tex. App.—Houston [1st Dist.] 2007, no

pet.); Reyes v. Storage & Processors, Inc., 86 S.W.3d 344, 348 (Tex. App.—Texarkana

2002) (op. on reh’g), aff’d, 134 S.W.3d 190 (Tex. 2004). See generally Perry v. Cohen, 272

S.W.3d 585, 587 (Tex. 2008) (per curiam) (“[W]e note that disposing of appeals for

harmless procedural defects is disfavored. . . . Appellate briefs are to be construed

reasonably, yet liberally, so that the right to appellate review is not lost by waiver. . . .

Simply stated, appellate courts should reach the merits of an appeal whenever

reasonably possible.”).



                                             9
        B. EAGLIN DID NOT RAISE A GENUINE ISSUE OF MATERIAL FACT

      Purcell sought a no-evidence summary judgment on the basis that Eaglin had

failed to establish a material fact issue regarding causation. In our de novo review of

the summary judgment, we assay the record evidence in the light most favorable to

Eaglin, indulging every reasonable inference and resolving any doubts against the

motion. See Buck v. Palmer, 381 S.W.3d 525, 527 (Tex. 2012) (per curiam); Smith v.

O’Donnell, 288 S.W.3d 417, 424 (Tex. 2009). If Eaglin brought forward more than a

scintilla of probative evidence to raise a genuine issue of material fact, the no-evidence

summary judgment was in error. See Smith, 288 S.W.3d at 424. We must affirm the

summary judgment if any of the theories raised in the trial court and preserved for our

review are meritorious. See Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211,

216 (Tex. 2003); Cates, 927 S.W.2d at 626.

      Proximate causation is an essential element of a medical-negligence claim and

requires evidence, to a reasonable degree of medical probability, that (1) the act or

omission was a cause in fact of the injury and (2) the injury was foreseeable. Windrum

v. Kareh, 581 S.W.3d 761, 777–79 (Tex. 2019). A cause in fact is established when the

act or omission “is shown to be a substantial factor in bringing about the harm and

without which the harm would not have occurred.” Kramer v. Lewisville Mem’l Hosp.,

858 S.W.2d 397, 400 (Tex. 1993); see Windrum, 581 S.W.3d at 778–79. Foreseeability is

shown through evidence that a person of ordinary intelligence should have anticipated

the general danger created by a negligent act or omission. Stanfield v. Neubaum, 494

                                             10
S.W.3d 90, 97 (Tex. 2016); Walker v. Harris, 924 S.W.2d 375, 377 (Tex. 1996). Both

cause-in-fact and foreseeability must be established through expert evidence. See

Jelinek v. Casas, 328 S.W.3d 526, 533 (Tex. 2010); Hart v. Van Zandt, 399 S.W.2d 791,

792 (Tex. 1965); Ocomen v. Rubio, 24 S.W.3d 461, 466 (Tex. App.—Houston [1st Dist.]

2000, no pet.).

      To raise a fact issue on causation, Eaglin relies on Camazine’s supplemented

expert report, which she attached to her summary-judgment response, and specifically

on Camazine’s assertion that Purcell’s premature discharge of Starr with instructions

“not to take any medication for an extended period of time unsupervised” caused

Starr’s cardiac event and eventual death:

      Dr. Purcell instructed the patient to take oral Orapred once per day
      rather than in two divided doses, which meant she was given instructions
      not to take any further steroids for the remainder of March 28th. She
      was additionally instructed to utilize albuterol once every 8 hours, and in
      reviewing the timeline of her readmission to the hospital at
      approximately 2:22 p.m. that same day, in conjunction with the
      instructions given by Dr. Purcell and the travel time to the hospital, it is
      relatively obvious that Starr likely had no steroids nor any breathing
      treatments of any kind prior to the cardiac event directly caused by her
      final asthma exacerbation. Thus, Dr. Purcell’s instructions basically
      resulted in a situation where a patient with an acute asthma exacerbation,
      who required continuous treatment, was instructed not to treat it at all
      ....

             ....

             . . . If [Starr] had been admitted and given additional systemic
      steroids (to ensure absorption) as well as additional beta agonists,
      including continuous nebs, I have no doubt that she would have
      survived this “mild asthma exacerbation”.



                                            11
                ....

                . . . During a severe asthma attack, the way the body normally
         processes respiratory gases in the alveoli is impaired. This leads to lower
         oxygen levels and higher carbon dioxide levels in the blood, which, in
         extreme cases, can cause coma and death. Asthma also creates air
         trapping in the lungs, a condition that causes increased pressure in the
         chest. This can cause lung collapse and even cardiac arrest. This is likely
         the medical explanation as to how Starr went into arrest after Dr.
         Purcell’s discharge.

               ....

                 . . . I have personal experience with treating patients in situations
         that [are] virtually exact to Starr’s, and I find the medical causation,
         supported by the medical records and death certificate signed by her
         attending physician (also an emergency room practitioner) to support the
         obvious fact that Starr’s untreated severe asthma resulted in a cardiac
         arrest that directly led to brain death.

In his conclusion, Camazine opined that the proximate cause of Starr’s death was

Purcell’s decision to prematurely discharge Starr and that his opinion was “based

upon reasonable medical probability.”

         We conclude that Camazine’s report, even assuming its form defects were not

fatal, was conclusory as to causation and did not raise a genuine issue of material fact.

See IHS Cedars Treatment Ctr. of Desoto, Tex., Inc. v. Mason, 143 S.W.3d 794, 803 (Tex.

2004).     Although Camazine attempted to tie Starr’s death to Purcell’s earlier decision

to discharge Starr and to his discharge instructions, he failed to explain how these

alleged breaches caused Starr’s subsequent exacerbation and cardiac event. He merely

states that they did, which does not establish a causal link. See Windrum, 581 S.W.3d at

769. Indeed, the summary-judgment evidence showed that Starr was stable when she


                                              12
was discharged and that she went home and slept without incident for approximately

six hours before suffering a second, separate exacerbation and a cardiac event on the

way to the pharmacy. Further, Camazine’s opinion is based on his supposition of the

“likely” medical events that led to Starr’s death, which is mere guesswork that cannot

raise a genuine issue of material fact. See IHS Cedars, 143 S.W.3d at 803; Thomas v.

Farris, 175 S.W.3d 896, 900–01 (Tex. App.—Texarkana 2005, pet. denied); Steinkamp

v. Caremark, 3 S.W.3d 191, 199 (Tex. App.—El Paso 1999, pet. denied). Camazine’s

report was no evidence of a substantial cause-in-fact or of foreseeability; thus, the trial

court did not err by granting Purcell judgment as a matter of law on this basis. See,

e.g., Knox v. Rana, No. 02-16-00086-CV, 2016 WL 6803189, at *4 (Tex. App.—Fort

Worth Nov. 17, 2016, no pet.) (mem. op.); DeLarosa v. Stokes, No. 03-12-00125-CV,

2012 WL 3600874, at *7 (Tex. App.—Austin Aug. 17, 2012, no pet.) (mem. op.);

Thomas, 175 S.W.3d at 899–901; Steinkamp, 3 S.W.3d at 199.

                                 III. CONCLUSION

      Although Eaglin has fairly presented her argument that genuine issues of

material fact regarding causation prevented the trial court’s no-evidence summary

judgment on her medical-negligence claim, the evidence she relies on is conclusory

and, thus, is no evidence. We do not address Eaglin’s arguments directed to her

inability to address the form defects in Camazine’s report based on the pandemic

because even if the trial court erred by striking the report based on Purcell’s form

objection, the report did not raise a genuine issue of material fact on an essential

                                            13
element of her claim. We also need not address Eaglin’s attacks to the applicable

standard of care because no matter what standard applies, Eaglin has failed to proffer

any evidence of causation. Thus, we overrule Eaglin’s issues and affirm the trial

court’s summary-judgment order. See Tex. R. App. P. 43.2(a).


                                                    /s/ Wade Birdwell

                                                    Wade Birdwell
                                                    Justice

Delivered: January 14, 2021




                                         14